Citation Nr: 9915091	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a right middle finger fracture, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for right ankle 
fracture residuals, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1975.

This appeal arose from an October 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a right ear hearing loss disability, and which 
denied increased evaluations for the service-connected left 
ear hearing loss disability, lumbar spine disorder and right 
middle finger and right ankle fracture residuals.  In June 
1998, the veteran testified at a personal hearing; in January 
1999, the hearing officer granted service connection for a 
right ear hearing loss disability, and then proceeded to deny 
an evaluation in excess of 10 percent for the now service-
connected bilateral hearing loss disability.  This decision 
also denied increased evaluations for the service-connected 
lumbar spine disorder and right middle finger and right ankle 
fracture residuals.  The veteran also testified at a personal 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting in Atlanta, Georgia in April 1999.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to increased evaluations for the 
service-connected lumbar spine disorder and right middle 
finger and right ankle fracture residuals will be subject to 
the attached remand.


FINDING OF FACT

On audiological examination in March 1999, the average pure 
tone decibel (dB) loss was 35 dB in the right ear and was not 
measurable in the left ear, with speech discrimination of 100 
percent in the right ear and nonmeasurable in the left ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.85, Code 6100 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1996).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

The veteran was examined by VA in April 1997.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
50
60
LEFT

105
105
       
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 in the left ear.  The 
average pure tone decibel loss in the right ear was 45 dB and 
105 dB in the left ear.

An audiological examination was conducted in March 1999.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
60
LEFT
DNT
DNT
DNT
DNT
DNT

(DNT means "did not test").  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear.  
Speech recognition ability was not tested in the left ear.  
The average pure tone decibel loss in the right ear was 35 
dB.  There was no speech recognition ability in the left ear.  
The diagnosis noted a mild to severe sensorineural hearing 
loss in the right ear with excellent word recognition 
ability; the left ear was noted to be "dead."

In April 1999, the VA examiner noted that the veteran had a 
mild to severe sensorineural hearing loss in the right ear, 
with no measurable hearing in the left ear.  Even with a 
right ear hearing aid, he would still have trouble in most 
communicative situations, especially if the speaker was on 
the left side or when there was background noise.

The veteran testified at a hearing in April 1999.  He 
recounted his difficulties hearing in crowds.

According to Table VI of 38 C.F.R. § 4.85 (1998), the numeric 
designation of hearing impairment in the right ear is Level I 
and Level XI in the left ear.  Table VII of 38 C.F.R. § 4.85 
reveals that these levels of hearing impairment warrant the 
assignment of a 10 percent disability evaluation.

It is noted that the Board is constrained by a mechanical 
application of the facts in this case to the applicable laws 
and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Therefore, it is concluded that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss.


ORDER

An increased evaluation for a bilateral hearing loss 
disability is denied.


REMAND

The veteran contends, in essence, that his lumbar spine, 
right middle finger and right ankle disabilities are more 
disabling than the current disability evaluations would 
suggest.  He asserted that he experiences back spasms and 
constant back pain.  He also stated that his finger hurts and 
occasionally interferes with his ability to work.  He also 
claimed that he now has arthritis in the right hand that is 
directly related to his finger fracture.  He also asserted 
that he now has arthritis in the right ankle, as well as 
pain.  He stated that his ankle fracture residuals are now 
interfering with his gait.  Therefore, he believes that 
increased disability evaluations should be assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court)  held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1  The RO should afford the veteran a 
complete orthopedic examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected lumbar 
disorder, right middle finger and right 
ankle fracture residuals.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing and x-ray 
studies.  The examiner should note the 
range of motion of the low back, right 
middle finger and right ankle.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back segment and ankle joint are used 
repeatedly.  The examiner should indicate 
whether favorable or extremely 
unfavorable ankylosis of the affected 
finger joint is present.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

The examiner should also render an 
opinion as to whether or not arthritis 
attributable to the right middle finger 
and right ankle fractures is present.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

